Citation Nr: 0413610	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-19 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted from July 9, 2002, for 
posttraumatic osteoarthritis of the right knee status partial 
post-medial menisectomy?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to July 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for post traumatic osteoarthritis of the right 
knee, status post partial medial menisectomy (right knee 
disorder), and assigned a 10 percent rating effective from 
July 9, 2002.  In December 2003, the veteran testified at a 
videoconference hearing before the undersigned.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating the 
Fenderson doctrine applies.

In addition to the issue cited on the cover page of this 
remand the veteran, at the December 2003 videoconference 
hearing, raised the issue of entitlement service connection 
for a gastrointestinal disorder secondary to the pain 
medications used for his service connected right knee 
disorder.  The veteran has also raised the issue of 
entitlement to a total disability evaluation based on 
individual unemployability.  As these issues have not been 
developed for appellate review and they are not intertwined 
with the issue on appeal, they are referred to the RO for 
appropriate action.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires VA to obtain and 
associate with the record all adequately identified records.  
See 38 U.S.C.A. § 5103A(b) (West 2002).  

In this regard the veteran, at the December 2003 
videoconference hearing, notified VA for the first time that 
he receives Social Security Administration disability 
benefits because of his service connected knee disorders.  
Moreover, the veteran provided VA with a copy of the August 
2003 Social Security Administration decision that awarded him 
the benefits.  The record does not show, however, that the RO 
obtained the medical records listed in the List of Exhibits 
attached to that favorable decision or requested copies of 
any reexaminations conducted by the Social Security 
Administration to ascertain the claimants continued 
entitlement to those benefits.  Therefore, a remand to obtain 
these records is required.  Id.  

Similarly, the veteran testified the videoconference that he 
was receiving ongoing treatment for his right knee disorder 
from the Smithport VA Outpatient Clinic, as well as from Dr. 
Erwin at the Bradford Medical Center.  The record also shows 
that the veteran receives medical care at the Erie VA Medical 
Center.  Therefore, the RO should also obtain and associate 
with the claims file all of the veteran's medical records 
from these locations.  Id.

Governing regulations provide that VA's duty to assist 
includes obtaining informed medical opinion evidence when 
needed to adjudicate the veteran's claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2003).  That duty 
to assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.326 (2003).  

The veteran has reported that his right knee disorder is 
worse since his last VA examination - including increased 
pain, instability, and limitation of motion.  Furthermore, 
while the veteran was afforded VA examinations in August 2002 
and July 2003, he had right knee surgery shortly after the 
first examination and the second examination looked primarily 
at his left knee.   The examination in July 2003 is 
insufficient to rate the right knee.

Further, the VA General Counsel has held that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both limitation of motion due to 
arthritis and instability, provided of course, that the 
degree of disability is compensable under each set of 
criteria.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  The basis for 
this opinion was that the applicable rating criteria 
"suggest that those codes apply either to different 
disabilities or to different manifestations of the same 
disability . . ."  Id.  

Accordingly, on remand, the veteran is to be scheduled for 
another orthopedic examination to obtain medical opinion 
evidence to rate the severity of his right knee disorder 
taking into account the General Counsel opinions, the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain) as well as to obtain medical opinion 
evidence that allows VA to rate, if appropriate his service 
connected right knee disorder under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, 5260, 5261 (2003).

Lastly, the VCAA requires VA to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  As part of the 
notice, VA is to: (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) notify inform him of the information and 
evidence that VA will seek to provide; (3) notify him of the 
information and evidence the claimant is expected to provide; 
and (4) tell the claimant to provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. §§ 5100, 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the claim 
of entitlement to a higher evaluation for 
his right knee disorder.  The letter 
must: (1) notify the claimant of the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) notify him of the information 
and evidence that VA will seek to 
provide; (3) notify him of the 
information and evidence the claimant is 
expected to provide; and (4) request he 
provide all pertinent evidence in his 
possession that has yet to be submitted 
to VA.  The veteran should be notified 
that he has one-year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the veteran 
notice of the VCAA begins the one-year 
period.  

2.  The RO should obtain from the Social 
Security Administration the medical 
records pertinent to the appellant's 
claim for disability benefits from that 
agency to include copies of all medical 
records listed in the List of Exhibits 
attached to the favorable August 2003 
Social Security Administration decision 
and any reexaminations conducted by that 
administration.  If any requested records 
are not available, or if the search for 
any such records yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran notified 
in writing.

3.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all VA and non-VA health care 
providers who have treated him for the 
right knee disorder since July 2002.  The 
RO should inform the veteran that VA will 
make efforts to obtain relevant evidence, 
such as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  Obtain all records 
identified by the veteran that have not 
already been associated with the claims 
file, including all outstanding records 
of his on file with the Smithport VA 
Outpatient Clinic, the Erie VA medical 
center, and Dr. Erwin at the Bradford 
Medical center.  The aid of the veteran 
in securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA orthopedic examination.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies, including x-
rays, as deemed appropriate by the 
examiner, should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination, the examiner 
is asked to answer the following 
questions:

a.  Right Knee Motion:

i.  Comment on the objective 
manifestations of any right knee 
disorder present.  

ii.  Specify whether there is 
objective evidence of pain on 
motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right knee.  

iii.  The examiner is to specify 
whether, and to what extent, if any, 
the veteran experiences functional 
loss due to painful right knee 
motion or weakness, and/or any of 
the other symptoms noted above with 
repeated joint use, and during 
symptom flare-ups.  To the extent 
possible, the examiner should 
express such functional loss in 
terms of degrees of limited joint 
motion, or joint weakness.

iv.  Based on the results of the 
examination and a review of the 
claims folder, the examiner is to 
address the following questions: 

Does the veteran's right knee 
disorder, when taking into 
account pain, fatigue, and 
flare-ups etc., cause flexion 
to be limited to 15 degrees OR 
flexion to be limited to 30 
degrees?  

Does the veteran's right knee 
disorder, when taking into 
account pain, fatigue, and 
flare-ups, etc., cause 
extension to be limited to 45 
degrees, OR extension to be 
limited to 30 degrees, OR 
extension to be limited to 20 
degrees, OR extension to be 
limited to 15 degrees?  

Does the right knee demonstrate 
x-ray evidence of degenerative 
joint disease?

Is the right knee disorder 
manifested by slight, moderate, 
or severe subluxation or 
lateral instability?

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issue on appeal taking 
into account considerations identified in 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
DeLuca; VAOPGCPREC 23-97 and VAOPGCPREC 
9-98; as well as whether "staged" 
ratings are appropriate.  Fenderson.  The 
RO must document whether the veteran 
meets the criteria under 38 C.F.R. 
§ 3.321(b)(1) for referral of this issue 
to the Director of Compensation and 
Pension for consideration of an 
extraschedular evaluation.  If any 
benefit sought on appeal remains denied, 
he and his representative should be 
provided a Supplemental Statement of the 
Case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


